We have sua sponte removed this cause from the accelerated calendar.
 DECISION.
Plaintiff-appellant, the state of Ohio, appeals from the April 8, 1999, entry of the trial court granting defendant-appellee Jo Robin Guthrie's application for expungement of her criminal record.
The record reflects that, in 1983, following her plea of guilty to a two-count information, Guthrie was convicted of the October 28, 1982, theft of a purse from Pamela Henlsey, and the November 4, 1982, theft of a purse from Carla Vencell.  This court has long held that two convictions resulting from two offenses that occurred at separate times against separate victims cannot be counted as one conviction under R.C. 2953.31.   See State v.Aggarwal (1986), 31 Ohio App.3d 32, 507 N.E.2d 1167; State v.Cresie (1993), 93 Ohio App.3d 67, 637 N.E.2d 935.  Guthrie, therefore, was not a "first offender" as defined in R.C. 2953.31, and the trial court did not have jurisdiction to grant the expungement.  R.C. 2953.31; State v. Coleman (1997), 117 Ohio App.3d 726,691 N.E.2d 369.
Therefore, the sole assignment of error is sustained, and the judgment of the trial court is vacated for want of jurisdiction.
Judgment vacated.
Gorman, P.J., Sundermann and Winkler, JJ.
Please Note:
The court has placed of record its own entry in this case on the date of the release of this Decision.